 Case 1:20-cv-00385-MAD-DJS Document 27 Filed 09/21/20 Page 1 of 1

                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK


 ELECTRONIC NOTICE OF CIVIL APPEAL & CLERK’S CERTIFICATION


Dear Clerk of the Court,

        Please take notice that on September 14, 2020 the court received a notice of appeal. This
notice serves to inform you of the pending appeal and provides you with the information needed
to process the appeal.

        I, JOHN M. DOMURAD, CLERK, U.S. District Court for the Northern District of New York,
DO, HEREBY CERTIFY that the foregoing docket entries, with the exception of the documents
listed below, are maintained electronically on the court’s CM/ECF system and constitute the
Record on Appeal in the below listed action.

         The following documents are not available electronically. Please notify the Albany Clerk’s
Office if you need any of the following documents:

Docket No.(s):

                              IN TESTIMONY WHEREOF, I have hereunto set my hand and
                              caused the Seal of said Court to be hereto affixed at the City of
                              Albany, New York, this 21st day of September, 2020.




                              By:     S/John Law
                                      Deputy Clerk


                                       Case Information

Case Name & Case No.          National Rifle Association of America v. Andrew Cuomo et al.
                              1:20-cv-385
Docket No. of Appeal:         26
Document Appealed:            24 Memorandum-Decision and Order and 25 Judgment

Fee Status:      Paid X

Counsel:         Retained X

Time Status: Timely X
